Citation Nr: 1829800	
Decision Date: 08/22/18    Archive Date: 08/30/18

DOCKET NO.  15-29 267	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected psychiatric disability and/or medications used to treat service-connected disabilities.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness.

5.  Whether new and material evidence has been received to reopen a claim for  service connection for radiculopathy of the left leg, to include as secondary to the service-connected lumbar spine disability.

6.  Whether new and material evidence has been received to reopen a claim for  service connection for radiculopathy of the right leg, to include as secondary to the service-connected lumbar spine disability.

7.  Whether new and material evidence has been received to reopen a claim for  service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014, January 2015, and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The May 2016 statement of the case (SOC) included, among several of the above claims, a claim for a higher rating for a service-connected psychiatric disability.  As a 100 percent rating for the psychiatric disability was subsequently awarded, that claim is no longer on appeal and will not be addressed here.

FINDING OF FACT

In July 2018, after certification of the claims to the Board and prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, requested that his entire appeal be withdrawn.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In July 2018, the Veteran's attorney submitted a letter, in which she stated that the Veteran was satisfied with his recent award of a total schedular rating, and requested that all remaining appeals be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for erectile dysfunction is dismissed.

The appeal of entitlement to service connection for chronic fatigue syndrome is dismissed.

The appeal of entitlement to service connection for headaches is dismissed.

The appeal of entitlement to service connection for a gastrointestinal disability is dismissed.

The appeal of whether new and material evidence has been received to reopen a claim for service connection for radiculopathy of the left leg is dismissed.

The appeal of whether new and material evidence has been received to reopen a claim for service connection for radiculopathy of the right leg is dismissed.

The appeal of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss is dismissed.



		
M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs